Appeal, as limited by appellant’s brief, from so much of an order settling the final account of the committee of an incompetent as granted him an additional allowance over and above the statutory commissions payable *744for his services. Appeal dismissed, without costs. It is evident on the face of the order that it was made on appellant’s default. An appeal does hot lie from an order entered on default (Civ. Prac. Act, § 557, subd. 1; Burn v. Coyle, 258 App. Div. 618; affd. 284 N. Y. 789). Appellant may move, if so advised, to open her default pursuant to section 108 of the Civil Practice Act. A prior motion to dismiss this appeal on this same ground was denied because of fatal defects in the motion papers. Nolan, P. J., Wenzel,' Murphy, Ughetta and Hallinan, JJ., concur.